Citation Nr: 1011930	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to March 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in October 2005 
and August 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.  The RO in St. 
Petersburg, Florida, currently has jurisdiction over the 
Veteran's claims file.  

The Veteran provided testimony at hearings conducted before 
personnel at the RO in June 2006 and November 2008.  
Transcripts of these hearings have been associated with the 
Veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In a January 2010 letter, the RO informed the Veteran, in 
pertinent part, that his appeal was being certified to the 
Board and that he had 90 days, or until the Board issues its 
decision, to ask to appear personally before the Board to 
provide testimony concerning his appeal.  In March 2010, 
within 90 days from the issuance of the January 2010 letter, 
the Board received correspondence from the Veteran in which 
he indicated that he desired a hearing before a Veterans Law 
Judge.  Therefore, a remand is necessary in order to afford 
the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 
20.704 (2009).  In scheduling the Veteran for his hearing, he 
should be requested to indicate whether he desires a Travel 
Board or video-conference hearing.  Additionally, the Board 
notes that the Veteran reported in his March 2010 
correspondence that he would be moving to Maine in April 2010 
and provided an address where he could be reached.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be requested to 
indicate whether he desires a Travel 
Board or video-conference hearing.  
Thereafter, he should be scheduled for 
his requested hearing before a Veterans 
Law Judge.  The Board points out that, as 
of April 2010, the Veteran will be 
residing in Maine. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


